 184DECISIONS OF NATIONALLABOR RELATIONS BOARDG.P.D., Inc.andLocal337,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Ind. Case7-CA-5321October 16, 1969SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn April 3, 1967, the National Labor RelationsBoard issued a Decision and Order,' finding that theRespondent had violated Section 8(a)(l), (3), and (5)of the Act, and ordering the Respondent to ceaseand desist therefrom and take certain affirmativeactionOn January 17, 1969, the United States Court ofAppeals for the Sixth Circuit issued a Decision,enforcing the Board's Order in part, but denyingenforcement and remanding as to the balance.' TheCourt enforced in full the parts of the Order relatingtothe8(a)(3)violations(thediscriminatorydischarges of Joseph Paladino and Michael Zamm,and the refusal to reinstate on application unfairlabor practice strikers George Morris and LeonardW Andrus), and also enforced the 8(a)(1) Orderbasedon certain of the violations (threats ofdischarge). But the Court denied enforcement of theparts of the Order relating to the 8(a)(5) violation,on the ground the Union did not offer theRespondent proof of its card majority (seven cardsinan eight-employee unit), and the Respondent'srefusal to bargain without an election was thuslawfullypredicatedonitsgood-faithdoubtconcerning the Union's majority.At the same time, the Court recognized that abargaining order might be an appropriate remedyfor the Respondent's unfair labor practices, and itaccordingly remanded the case to the Board forfurther consideration of the proper remedial orderOn May 19, 1969, the Board issued and served onthe parties a Notice that the parties file statementsof position with respect to the issues remanded bythe Court. The Respondent and the General Counselfiled statements pursuant to the Notice'163 NLRB 830'G P D, Inc vNLRB,406F2d26On June 16, 1969, the United States SupremeCourt issued its opinion inN L R B v GisselPacking Conipani',395 U S. 575,inwhich it laiddown certain guidelines relative to the propriety ofbargaining orders to remedy violationsof the ActOnAugust14,1969,theBoard issued aSupplementalNotice that,havingdecidedtoreconsider the bargaining order in the light ofGissel,itrequested that the parties file statements ofpositionwith respect thereto The Respondent, theUnion, and the General Counsel filed statementspursuant to the Supplemental NoticePursuant to the provisions of Section 3(b) of theNationalLabor Relations Act,asamended, theBoard has delegated its powers in connection withthis case to a three-member panel.The Board having reviewed the entire recordpursuant to the Court's remand and havingconsidered the parties'statements filed in responseto the Board'sNotice and Supplemental Noticehereinmakes the following additional findings andconclusionsIn the instant case the evidence indicates, as theCourt of Appeals stated in its Decision,that sevenoutof the eight unit employees signed validauthorization cards designating the Union as theircollective-bargainingrepresentativeThe evidencefurtherindicates,asCircuitJudgeEdwardsexpressly pointed out in his separate opinion, thattheRespondent thereupon engaged in gross unfairlabor practices,including unlawful threats to and thediscriminatory firing of four of the eight employeesintheunitInour opinion these unfair laborpracticeswere of such an egregious and pervasivecharacter as to require that even in the absence ofan 8(a)(5)violation,and despite the subsequentemployee turnover,a bargaining order to undo theirunlawful effects' in a manner sufficient to effectuatethe policies of the Act. Moreover,we are of theopinion,and find the possibility of erasing thecoercive effects of these unfair labor practices andensuring a fair election by the use of traditionalremedies even if present,isso slight as to lead totheconclusionthattheemployeesentimentexpressed through the authorization cards would onbalance be better protected by the bargaining orderheretofore issued as paragraph 2(a) of our Order.We accordingly reaffirm,and request the Court toenforce our bargaining order as heretofore issued.'N L R B v Gissel Packing Company.supra at 615(Sinclair Co,No585)179NLRB No. 31